                                                                                                                    1   NOAH G. BLECHMAN (State Bar No. 197167)
                                                                                                                        noah.blechman@mcnamaralaw.com
                                                                                                                    2   AMY S. ROTHMAN (State Bar No. 308133)
                                                                                                                        amy.rothman@mcnamaralaw.com
                                                                                                                    3   MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                        BORGES & AMBACHER LLP
                                                                                                                    4   3480 Buskirk Avenue, Suite 250
                                                                                                                        Pleasant Hill, CA 94523
                                                                                                                    5   Telephone: (925) 939-5330
                                                                                                                        Facsimile: (925) 939-0203
                                                                                                                    6
                                                                                                                        Attorneys for Defendants
                                                                                                                    7   City of Walnut Creek Police Detectives William Jeha and Greg
                                                                                                                        Leonard
                                                                                                                    8
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9                                UNITED STATES DISTRICT COURT
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10                               NORTHERN DISTRICT OF CALIFORNIA

                                                                                                                   11

                                                                                                                   12
                                                                        TELEPHONE: (925) 939-5330




                                                                                                                        GERALD LEN COOLEY, Jr.,                            Case No. C18-00719 YGR
                                                                           ATTORNEYS AT LAW




                                                                                                                   13
                                                                                                                                       Plaintiff,                          DEFENDANTS' GREG LEONARD,
                                                                                                                   14                                                      WILLIAM JEHA AND DARYL
                                                                                                                               vs.                                         HOLCOMBE’S JOINT STIPULATED
                                                                                                                   15                                                      PROPOSED PROTECTIVE ORDER
                                                                                                                        CITY OF WALNUT CREEK POLICE
                                                                                                                   16   DETECTIVES WILLIAM JEHA, GREG                      *AS MODIFIED BY THE COURT AND
                                                                                                                        LEONARD and WCPD DOES 1-10, in                     PARTIES
                                                                                                                   17   their individual and official capacities;
                                                                                                                        COUNTY OF CONTRA COSTA                             Judge: Hon. Yvonne Gonzalez Rogers
                                                                                                                   18   DISTRICT ATTORNEY FORENSIC
                                                                                                                        INVESTIGATIOR DARYL HOLCOMBE
                                                                                                                   19   and DOES 1-10, in their individual and
                                                                                                                        official capacity,
                                                                                                                   20
                                                                                                                                       Defendants.
                                                                                                                   21

                                                                                                                   22

                                                                                                                   23          The Defendants, GREG LEONARD, WILLIAM JEHA, and DARYL HOLCOMBE

                                                                                                                   24   (“Defendants”), by and through their respective attorneys of record, hereby stipulate to the

                                                                                                                   25   following protective order (as modified by the Court) and ask that it be entered.

                                                                                                                   26                  1. In order to protect the confidentiality of the records described
                                                                                                                                       below, the following discovery materials are to be disclosed
                                                                                                                   27                  pursuant to protective order and designated as “Confidential
                                                                                                                                       Material”:
                                                                                                                   28
                                                                                                                        DEFENDANTS' JOINT STIPULATED
                                                                                                                        PROPOSED PROTECTIVE ORDER, C18-00719
                                                                                                                        YGR
                                                                                                                    1               Any and all documentary and electronically stored material related
                                                                                                                                    to the City of Walnut Police Department’s investigation and
                                                                                                                    2               subsequent arrest and prosecution of Plaintiff Gerald Len Cooley Jr.
                                                                                                                                    by the Contra Costa County District Attorney’s Office for being an
                                                                                                                    3               accessory to the murder of Courtney Brown, including any
                                                                                                                                    documents relating to the investigation and prosecution of Larry
                                                                                                                    4               Griffin.

                                                                                                                    5               2. Confidential Material may not be disclosed except as set forth in
                                                                                                                                    paragraphs 3–7.
                                                                                                                    6
                                                                                                                                    3. Prior to the release of Confidential Material, defendants shall
                                                                                                                    7               redact any birth dates, Social Security numbers, driver’s license
                                                                                                                                    numbers and home addresses to the extent that information is not
                                                                                                                    8               necessary to be used as evidence by either party.
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9               4. Confidential Material may be disclosed only to the following
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                                    persons:
                                                                                                                   10
                                                                                                                                    a. Counsel for any party to this action;
                                                                                                                   11
                                                                                                                                    b. Paralegal, stenographic, clerical and secretarial personnel
                                                                                                                   12               regularly employed by counsel referred to in 4(a);
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13               c. One designee of the pro se plaintiff, if plaintiff deems the
                                                                                                                                    disclosure necessary to aid plaintiff’s prosecution of the case. No
                                                                                                                   14               Confidential Material shall be disclosed to this designee unless and
                                                                                                                                    until (1) the designee completes the ACKNOWLEDGMENT AND
                                                                                                                   15               AGREEMENT TO BE BOUND that is attached to this Protective
                                                                                                                                    Order as EXHIBIT A; AND plaintiff files a copy of the completed
                                                                                                                   16               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                                                                    with the Court;
                                                                                                                   17
                                                                                                                                    d. Court personnel including stenographic reporters engaged in
                                                                                                                   18               such proceedings as are necessarily incidental to preparation for the
                                                                                                                                    trial of this action;
                                                                                                                   19
                                                                                                                                    e. Any outside expert or consultant retained in connection with
                                                                                                                   20               this action and not otherwise employed by either party;

                                                                                                                   21               f. Any “in house” expert designated by Defendant to testify at trial
                                                                                                                                    in this matter;
                                                                                                                   22
                                                                                                                                    g. Witnesses, other than the Plaintiff herein, who may have the
                                                                                                                   23               documents disclosed to them during deposition proceedings; the
                                                                                                                                    witnesses may not leave the depositions with copies of the
                                                                                                                   24               documents, and shall be bound by the provisions of paragraph 5;

                                                                                                                   25               h. Any neutral evaluator or other designated ADR provider;

                                                                                                                   26               i. Parties to this action; and

                                                                                                                   27               j. The jury, should this matter go to trial.

                                                                                                                   28
                                                                                                                        DEFENDANTS' JOINT STIPULATED                   2
                                                                                                                        PROPOSED PROTECTIVE ORDER, C18-00719
                                                                                                                        YGR
                                                                                                                    1               5. Each person to whom disclosure is made, with the exception of
                                                                                                                                    counsel and the Plaintiff, who are presumed to know of the contents
                                                                                                                    2               of this protective order, shall, prior to disclosure:

                                                                                                                    3               (1) be provided with a copy of this order by the person furnishing
                                                                                                                                    him/her such material, and (2) agree on the record or in writing that
                                                                                                                    4               she/he has read the protective order and that she/he understand the
                                                                                                                                    provisions of the protective order. Such person must also consent
                                                                                                                    5               to be subject to the jurisdiction of the United States District Court,
                                                                                                                                    Northern District, with respect to any proceeding relating to the
                                                                                                                    6               enforcement of this order. Defendants Greg Leonard, William
                                                                                                                                    Jeha, Daryl Holcombe and any other named Defendants herein shall
                                                                                                                    7               be entitled to retain possession of the original writings described
                                                                                                                                    above. Nothing in this paragraph is intended to prevent officials or
                                                                                                                    8               employees of the City of Walnut Creek or County of Contra Costa
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                                    or other authorized government officials or any other persons from
                                                                                                                    9               having access to the documents if they would have had access in
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                                    the normal course of their job duties or rights as a citizen. Further,
                                                                                                                   10               nothing in this order prevents a witness from disclosing events or
                                                                                                                                    activities personal to them, i.e., a witness can disclose to others
                                                                                                                   11               previous information given to the City of Walnut Creek Police
                                                                                                                                    Department and County of Contra Costa District Attorney’s Office
                                                                                                                   12               with respect to what she/he saw, heard, or otherwise sensed.
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13               6. Confidential Material disclosed may be used in the litigation of
                                                                                                                                    this action only, and not for any other purpose.
                                                                                                                   14
                                                                                                                                    7. At the conclusion of the trial and of any appeal or upon other
                                                                                                                   15               termination of this litigation, all Confidential Material received
                                                                                                                                    under the provision of this order (including any copies made) shall
                                                                                                                   16               be delivered back to the City of Walnut Creek Police Department
                                                                                                                                    and County of Contra Costa. Provisions of this order insofar as
                                                                                                                   17               they restrict disclosure and use of the material shall be in effect
                                                                                                                                    until all Confidential Material (including all copies thereof) are
                                                                                                                   18               returned back to Defendants.

                                                                                                                   19               8. Should a party intend to file Confidential Material with the court,
                                                                                                                                    as an exhibit to a pleading or otherwise, that party must first notify
                                                                                                                   20               all other parties (defendants through their attorneys or plaintiff pro
                                                                                                                                    se), no less than fourteen days before the intended filing date,
                                                                                                                   21               giving any such party reasonable notice and an opportunity to apply
                                                                                                                                    to the court for an order to file the material under seal.
                                                                                                                   22
                                                                                                                                    9. No document shall be filed under seal unless a party secures a
                                                                                                                   23               court order allowing the filing of a document under seal.

                                                                                                                   24               10. Nothing in this order shall preclude a party from showing or
                                                                                                                                    disclosing any documents, e.g., deposition transcript, pleading or
                                                                                                                   25               brief, which otherwise contain Confidential Material as defined in
                                                                                                                                    paragraph 1, as long as such document has been redacted so as to
                                                                                                                   26               prevent disclosure of such Confidential Material and the material is
                                                                                                                                    being disclosed per Paragraphs 4 and 6 and in a manner described
                                                                                                                   27               by and pursuant to this protective order.

                                                                                                                   28
                                                                                                                        DEFENDANTS' JOINT STIPULATED                 3
                                                                                                                        PROPOSED PROTECTIVE ORDER, C18-00719
                                                                                                                        YGR
                                                                                                                    1                  11. The foregoing is without prejudice to the right of any party (a)
                                                                                                                                       to apply to the Court for a further protective order relating to any
                                                                                                                    2                  Confidential Material or relating to discovery in this litigation; (b)
                                                                                                                                       to apply to the Court for an order removing the Confidential
                                                                                                                    3                  Material designation from any document; and (c) to apply to the
                                                                                                                                       Court for an order compelling production of documents or
                                                                                                                    4                  modification of this order or for any order permitting disclosure of
                                                                                                                                       Confidential Materials beyond the terms of this order.
                                                                                                                    5
                                                                                                                                       12. Upon receipt of this Protective Order and disclosure of the
                                                                                                                    6                  Confidential Material it will be presumed that plaintiff knows of the
                                                                                                                                       contents of this Protective Order, understands the provisions of this
                                                                                                                    7                  Protective Order and consents to be subject to the jurisdiction of the
                                                                                                                                       United States District Court, Northern District, with respect to any
                                                                                                                    8                  proceeding relating to the enforcement of this Protective Order.
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9                  13. Violation of the terms of this Protective Order may subject a
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                                       party, or any non-party to whom disclosure is made pursuant to this
                                                                                                                   10                  protective order, to any and all permissible sanctions, including
                                                                                                                                       dismissal.
                                                                                                                   11
                                                                                                                               The parties attest that concurrence in the filing of these documents has been obtained from
                                                                                                                   12
                                                                        TELEPHONE: (925) 939-5330




                                                                                                                        each of the other Signatories, which shall serve in lieu of their signatures on the document.
                                                                           ATTORNEYS AT LAW




                                                                                                                   13
                                                                                                                               Date: July ____, 2019
                                                                                                                   14                                                 ___Not agreed to by Plaintiff___________
                                                                                                                                                                      Plaintiff, Gerald Len Cooley Jr.
                                                                                                                   15
                                                                                                                               Dated: July 18, 2019                   MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                   16                                                 BORGES & AMBACHER LLP
                                                                                                                   17                                                 By: ___/s/ Rothman, Amy_____________
                                                                                                                                                                      Noah G. Blechman
                                                                                                                   18                                                 Amy S. Rothman
                                                                                                                                                                      Attorneys for Defendants
                                                                                                                   19                                                 GREG LEONARD and WILLIAM JEHA
                                                                                                                   20          Dated: July 18, 2019                   SHARON L. ANDERSON
                                                                                                                                                                      COUNTY COUNSEL
                                                                                                                   21
                                                                                                                                                                      By: ____/s/ Hurley, Patrick_________________
                                                                                                                   22                                                 Patrick L. Hurley
                                                                                                                   23                                                 Deputy County Counsel
                                                                                                                                                                      Attorney for Defendant DARYL HOLCOMBE
                                                                                                                   24
                                                                                                                        PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                                                                   25

                                                                                                                   26            July 24, 2019
                                                                                                                        DATED: ________________________            _____________________________________
                                                                                                                                                                     Hon. Yvonne Gonzalez Rogers
                                                                                                                   27                                                United States District Judge
                                                                                                                   28
                                                                                                                        DEFENDANTS' JOINT STIPULATED                     4
                                                                                                                        PROPOSED PROTECTIVE ORDER, C18-00719
                                                                                                                        YGR
                                                                                                                    1                                        EXHIBIT A

                                                                                                                    2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                                                                                                    3          I,__________________________, of __________________________, declare under

                                                                                                                    4   penalty of perjury that I have read in its entirety and understand the Protective Order that was

                                                                                                                    5   issued by the United States District Court for the Northern District of California on

                                                                                                                    6   ___________________ [date] in the case of Gerald Len Cooley Jr. v. City of Walnut Creek

                                                                                                                    7   Police Detective William Jeha, et al., No. 18-CV-00719-YGR. I agree to comply with and to be

                                                                                                                    8   bound by all the terms of this Protective Order and I understand and acknowledge that failure to
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   so comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   promise that I will not disclose in any manner any information or item that is subject to this

                                                                                                                   11   Protective Order to any person or entity except in strict compliance with the provisions of this

                                                                                                                   12   Order. I further agree to submit to the jurisdiction of the United States District Court for the
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   Northern District of California for the purpose of enforcing the terms of this Protective Order,

                                                                                                                   14   even if such enforcement proceedings occur after termination of this action.

                                                                                                                   15

                                                                                                                   16          Date: _________________

                                                                                                                   17          City and State where sworn and signed: _________________________________

                                                                                                                   18          Printed name: ______________________________

                                                                                                                   19          Signature: _____________________________
                                                                                                                   20

                                                                                                                   21

                                                                                                                   22

                                                                                                                   23

                                                                                                                   24

                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28
                                                                                                                        DEFENDANTS' JOINT STIPULATED                    5
                                                                                                                        PROPOSED PROTECTIVE ORDER, C18-00719
                                                                                                                        YGR
